Exhibit 10.129(u)

 

EXECUTION COPY

 

 

 

FIRST INVESTORS AUTO OWNER TRUST 2006-A,
as Issuer,

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC.,
as Administrator,

 

 

and

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee

 

 

ADMINISTRATION AGREEMENT
Dated as of January 26, 2006

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Definitions

2

Section 2.

Duties of the Administrator

2

Section 3.

Records

7

Section 4.

Compensation

7

Section 5.

Additional Information To Be Furnished to the Issuer

8

Section 6.

Independence of the Administrator

8

Section 7.

No Joint Venture

8

Section 8.

Other Activities of Administrator

8

Section 9.

Term of Agreement; Resignation and Removal of Administrator

8

Section 10.

Action upon Termination, Resignation or Removal

9

Section 11.

Notices

10

Section 12.

Amendments

10

Section 13.

Successors and Assigns

10

Section 14.

GOVERNING LAW

11

Section 15.

Counterparts

11

Section 16.

Severability

11

Section 17.

Not Applicable to First Investors Financial Services, Inc. in Other Capacities

11

Section 18.

Limitation of Liability of Owner Trustee and Indenture Trustee

11

Section 19.

Third-Party Beneficiary

11

Section 20.

Successor Servicer and Administrator

11

Section 21.

Nonpetition Covenants

12

 

i

--------------------------------------------------------------------------------


 

ADMINISTRATION AGREEMENT, dated as of January 26, 2006 (as the same may be
amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement”), by and among FIRST INVESTORS AUTO OWNER TRUST 2006-A, a
Delaware statutory trust (the “Issuer” or the “Trust”), FIRST INVESTORS
FINANCIAL SERVICES, INC., a Texas corporation, as administrator (in such
capacity, the “Administrator”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, not in its individual capacity but solely as
indenture trustee (in such capacity, the “Indenture Trustee”).

 

WHEREAS, the Issuer is issuing 4.5685% Asset-Backed Class A-1 Notes (the “Class
A-1 Notes”), 4.87% Asset-Backed Class A-2 Notes (the “Class A-2 Notes”), 4.93%
Asset-Backed Class A-3 Notes (the “Class A-3 Notes”) and 5.00% Asset-Backed
Class A-4 Notes (the “Class A-4 Notes” and, together with the Class A-1 Notes,
Class A-2 Notes and Class A-3 Notes, the “Class A Notes”) and the Class B Notes
(the “Class B Notes”, and together with the Class A Notes, the “Notes”) pursuant
to the Indenture, dated as of January 26, 2006 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Indenture”), among the
Issuer, the Indenture Trustee and Wells Fargo Bank, National Association, as
custodian (in such capacity, the “Custodian”);

 

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Notes and the issuance of certain beneficial interests in the
Issuer, including (i) a Sale and Allocation Agreement, dated as of January 26,
2006 (as amended, supplemented or otherwise modified and in effect from time to
time, the “Sale and Allocation Agreement”), among the Issuer, the Indenture
Trustee, Wells Fargo Bank, National Association, as securities intermediary (in
such capacity, the “Securities Intermediary”), First Investors Auto Funding
Corporation, as depositor (the “Depositor”) and First Investors Servicing
Corporation, as servicer (in such capacity, the “Servicer”), (ii) a Letter of
Representations, dated as of January 25, 2006 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Note Depository
Agreement”), among the Issuer and The Depository Trust Company relating to the
Class A Notes, (iii) the Purchase Agreement, dated January 10, 2006 (as amended,
supplemented or otherwise modified and in effect from time to time, the
“Purchase Agreement”) among the Issuer, First Investors Financial Services,
Inc., as seller (in such capacity, the “Seller”) and Wachovia Capital Markets,
LLC, (iv) the Insurance Agreement, dated as of January 26, 2006 (as amended,
supplemented or otherwise modified and in effect from time to time, the
“Insurance Agreement”), by and among the Seller, the Administrator, the
Servicer, Wells Fargo Bank, National Association, as back-up servicer (in such
capacity, the “Back-up Servicer”), the Issuer, the Depositor, Wells Fargo
Delaware Trust Company, as owner trustee (in such capacity, the “Owner
Trustee”), the Indenture Trustee and MBIA Insurance Corporation, as insurer (the
“Insurer”), (v) the Servicing Agreement, dated as of January 26, 2006 (as
amended, supplemented or otherwise modified and in effect from time to time, the
“Servicing Agreement”), by and among the Issuer, the Indenture Trustee, the
Back-up Servicer, the Custodian and the Servicer, (vi) the Guaranty dated as of
January 26, 2006 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Guaranty”), by and among First Investors Financial
Services, Inc., as guarantor (in such capacity, the “Guarantor”), the Servicer,
the Back-up Servicer and the Indenture Trustee and (vii) the Indenture
(collectively with the Sale and Allocation Agreement, the Trust Agreement, the
Purchase Agreement, the Insurance Agreement,

 

1

--------------------------------------------------------------------------------


 

the Servicing Agreement, the Guaranty and the Note Depository Agreement, the
“Related Agreements”);

 

WHEREAS, pursuant to the Related Agreements, the Issuer, the Owner Trustee and
the Indenture Trustee are required to perform certain duties in connection with
(i) the Notes and the collateral pledged to secure the Notes pursuant to the
Indenture (the “Collateral”), (ii) the Related Agreements and (iii) the
beneficial interests in the Issuer;

 

WHEREAS, the Issuer, the Owner Trustee and the Indenture Trustee desire to have
the Administrator perform certain of the duties of the Issuer and the Indenture
Trustee referred to in the preceding clause and to provide such additional
services consistent with the terms of this Agreement and the Related Agreements
as the Issuer, the Owner Trustee and the Indenture Trustee may from time to time
request; and

 

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Indenture
Trustee on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.               DEFINITIONS.  ALL CAPITALIZED TERMS USED BUT NOT
DEFINED IN THIS AGREEMENT SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN, OR
INCORPORATED INTO, THE INDENTURE.

 


SECTION 2.               DUTIES OF THE ADMINISTRATOR.

 


(A)           DUTIES WITH RESPECT TO THE RELATED AGREEMENTS.

 


(I)            THE ADMINISTRATOR SHALL CONSULT WITH THE OWNER TRUSTEE REGARDING
THE DUTIES OF THE ISSUER OR THE OWNER TRUSTEE UNDER THE RELATED AGREEMENTS.  THE
ADMINISTRATOR SHALL MONITOR THE PERFORMANCE OF THE ISSUER AND SHALL ADVISE THE
OWNER TRUSTEE WHEN ACTION IS NECESSARY TO COMPLY WITH THE ISSUER’S OR THE OWNER
TRUSTEE’S DUTIES UNDER THE RELATED AGREEMENTS.  THE ADMINISTRATOR SHALL PREPARE
FOR EXECUTION BY THE ISSUER OR THE OWNER TRUSTEE, OR SHALL CAUSE THE PREPARATION
BY OTHER APPROPRIATE PERSONS OF, ALL SUCH DOCUMENTS, REPORTS, FILINGS,
INSTRUMENTS, CERTIFICATES AND OPINIONS THAT IT SHALL BE THE DUTY OF THE ISSUER
OR THE OWNER TRUSTEE TO PREPARE, FILE OR DELIVER PURSUANT TO THE RELATED
AGREEMENTS.  IN FURTHERANCE OF THE FOREGOING, THE ADMINISTRATOR SHALL TAKE ALL
APPROPRIATE ACTION THAT THE ISSUER, THE INDENTURE TRUSTEE OR THE OWNER TRUSTEE
IS OBLIGATED TO TAKE PURSUANT TO THE INDENTURE, INCLUDING, WITHOUT LIMITATION,
SUCH OF THE FOREGOING AS ARE REQUIRED WITH RESPECT TO THE FOLLOWING MATTERS
UNDER THE INDENTURE (REFERENCES ARE TO SECTIONS OF THE INDENTURE):

 


(II)           THE DUTY TO CAUSE THE NOTE REGISTER TO BE KEPT AND TO GIVE THE
INDENTURE TRUSTEE NOTICE OF ANY APPOINTMENT OF A NEW NOTE REGISTRAR AND THE
LOCATION, OR CHANGE IN LOCATION, OF THE NOTE REGISTER (SECTION 2.5);

 

2

--------------------------------------------------------------------------------


 


(III)          THE NOTIFICATION TO NOTEHOLDERS OF THE FINAL PRINCIPAL PAYMENT ON
THEIR NOTES (SECTION 2.8(E));

 


(IV)          THE PREPARATION OR OBTAINING OF THE DOCUMENTS AND INSTRUMENTS
REQUIRED FOR AUTHENTICATION OF THE NOTES AND DELIVERY OF THE SAME TO THE
INDENTURE TRUSTEE (SECTION 2.2);

 


(V)           THE PREPARATION, OBTAINING OR FILING OF THE INSTRUMENTS, OPINIONS,
CERTIFICATES AND OTHER DOCUMENTS REQUIRED FOR THE RELEASE OF COLLATERAL (SECTION
2.10);

 


(VI)          THE MAINTENANCE OF AN OFFICE OR AGENCY IN MINNEAPOLIS, MINNESOTA
WHERE THE NOTES MAY BE SURRENDERED FOR REGISTRATION OF TRANSFER OR EXCHANGE BY
THE INDENTURE TRUSTEE (SECTION 3.2) UNLESS THE PAYING AGENT IS THE INDENTURE
TRUSTEE;

 


(VII)         THE DUTY TO CAUSE NEWLY APPOINTED PAYING AGENTS, IF ANY, TO
DELIVER TO THE INDENTURE TRUSTEE THE INSTRUMENT SPECIFIED IN THE INDENTURE
REGARDING FUNDS HELD IN TRUST (SECTION 3.3);

 


(VIII)        THE DIRECTION TO THE PAYING AGENT TO DEPOSIT MONIES WITH THE
INDENTURE TRUSTEE UNLESS THE PAYING AGENT IS THE INDENTURE TRUSTEE (SECTION
3.3);

 


(IX)           THE OBTAINING AND PRESERVATION OF THE ISSUER’S QUALIFICATION TO
DO BUSINESS IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS OR SHALL BE
NECESSARY TO PROTECT THE VALIDITY AND ENFORCEABILITY OF THE INDENTURE, THE
NOTES, THE COLLATERAL AND EACH OTHER INSTRUMENT OR AGREEMENT INCLUDED IN THE
TRUST ESTATE (SECTION 3.4);

 


(X)            THE PREPARATION OF ALL SUPPLEMENTS AND AMENDMENTS TO THE
INDENTURE AND ALL FINANCING STATEMENTS, CONTINUATION STATEMENTS, INSTRUMENTS OF
FURTHER ASSURANCE AND OTHER INSTRUMENTS AND THE TAKING OF SUCH OTHER ACTION AS
IS NECESSARY OR ADVISABLE TO PROTECT THE TRUST ESTATE (SECTION 3.5);

 


(XI)           THE DELIVERY OF THE OPINION OF COUNSEL ON THE CLOSING DATE AND
THE ANNUAL DELIVERY OF OPINIONS OF COUNSEL AS TO THE TRUST ESTATE, AND THE
ANNUAL DELIVERY OF THE OFFICER’S CERTIFICATE AND CERTAIN OTHER STATEMENTS AS TO
COMPLIANCE WITH THE INDENTURE (SECTIONS 3.6 AND 3.9);

 


(XII)          THE IDENTIFICATION TO THE INDENTURE TRUSTEE IN AN OFFICER’S
CERTIFICATE OF A PERSON, IF ANY, WITH WHOM THE ISSUER HAS CONTRACTED TO PERFORM
ITS DUTIES UNDER THE INDENTURE (SECTION 3.7(B));

 


(XIII)         THE NOTIFICATION OF THE INDENTURE TRUSTEE AND THE RATING AGENCIES
OF AN EVENT OF SERVICING TERMINATION UNDER THE SERVICING AGREEMENT AND, IF SUCH
EVENT OF SERVICING TERMINATION ARISES FROM THE FAILURE OF THE SERVICER TO
PERFORM ANY OF ITS DUTIES OR OBLIGATIONS UNDER THE SERVICING AGREEMENT WITH
RESPECT TO THE CONTRACTS, THE TAKING OF ALL REASONABLE STEPS AVAILABLE TO REMEDY
SUCH FAILURE (SECTION 3.7(D));

 


(XIV)        THE DUTY TO CAUSE THE SERVICER TO COMPLY WITH THE SALE AND
ALLOCATION AGREEMENT AND THE SERVICING AGREEMENT (SECTION 3.13);

 

3

--------------------------------------------------------------------------------


 


(XV)         THE PREPARATION AND DELIVERY OF WRITTEN NOTICE TO THE INDENTURE
TRUSTEE, THE INSURER AND THE RATING AGENCIES OF EACH EVENT OF DEFAULT UNDER THE
INDENTURE AND EACH EVENT OF DEFAULT BY THE SERVICER OR THE SELLER UNDER THE SALE
AND ALLOCATION AGREEMENT (SECTION 3.17);

 


(XVI)        THE MONITORING OF THE ISSUER’S OBLIGATIONS AS TO THE SATISFACTION
AND DISCHARGE OF THE INDENTURE AND THE PREPARATION OF AN OFFICER’S CERTIFICATE
AND THE OBTAINING OF THE OPINION OF COUNSEL AND THE INDEPENDENT CERTIFICATE
RELATING THERETO (SECTION 4.1);

 


(XVII)       THE COMPLIANCE WITH ANY WRITTEN DIRECTIVE OF THE INDENTURE TRUSTEE
WITH RESPECT TO THE SALE OF THE TRUST ESTATE AT ONE OR MORE PUBLIC OR PRIVATE
SALES CALLED AND CONDUCTED IN ANY MANNER PERMITTED BY LAW IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE INDENTURE (SECTION 5.4);

 


(XVIII)      THE PREPARATION AND DELIVERY OF WRITTEN NOTICE TO THE NOTEHOLDERS
OF THE REMOVAL OF THE INDENTURE TRUSTEE AND THE APPOINTMENT OF A SUCCESSOR
INDENTURE TRUSTEE (SECTION 6.8);

 


(XIX)         THE PREPARATION OF ANY WRITTEN INSTRUMENTS REQUIRED TO CONFIRM
MORE FULLY THE AUTHORITY OF ANY CO-TRUSTEE OR SEPARATE TRUSTEE AND ANY WRITTEN
INSTRUMENTS NECESSARY IN CONNECTION WITH THE RESIGNATION OR REMOVAL OF ANY
CO-TRUSTEE OR SEPARATE TRUSTEE (SECTIONS 6.8 AND 6.10);

 


(XX)          THE FURNISHING TO THE INDENTURE TRUSTEE OF THE NAMES AND ADDRESSES
OF NOTEHOLDERS DURING ANY PERIOD WHEN THE INDENTURE TRUSTEE IS NOT THE NOTE
REGISTRAR (SECTION 7.1);

 


(XXI)         THE OPENING OF ONE OR MORE ACCOUNTS IN THE INDENTURE TRUSTEE’S
NAME, THE PREPARATION AND DELIVERY OF OPINIONS OF COUNSEL AND ALL OTHER ACTIONS
NECESSARY WITH RESPECT TO THE INVESTMENT AND REINVESTMENT OF FUNDS IN THE TRUST
ACCOUNTS (SECTIONS 8.2 AND 8.3);

 


(XXII)        THE PREPARATION AND DELIVERY OF AN ISSUER REQUEST AND OFFICER’S
CERTIFICATE AND THE OBTAINING OF AN OPINION OF COUNSEL FOR THE RELEASE OF THE
TRUST ESTATE (SECTIONS 8.4 AND 8.5);

 


(XXIII)       THE PREPARATION AND DELIVERY OF ISSUER ORDERS AND THE OBTAINING OF
AN OPINION OF COUNSEL WITH RESPECT TO THE EXECUTION OF SUPPLEMENTAL INDENTURES
AND THE MAILING TO THE NOTEHOLDERS OF NOTICES WITH RESPECT TO SUCH SUPPLEMENTAL
INDENTURES (SECTIONS 9.1, 9.2 AND 9.3);

 


(XXIV)       THE EXECUTION AND DELIVERY OF NEW NOTES CONFORMING TO ANY
SUPPLEMENTAL INDENTURE (SECTION 9.5);

 


(XXV)        THE DUTY TO NOTIFY NOTEHOLDERS OF REDEMPTION OF THE NOTES OR TO
CAUSE THE INDENTURE TRUSTEE TO PROVIDE SUCH NOTIFICATION (SECTION 10.2);

 

4

--------------------------------------------------------------------------------


 


(XXVI)       THE PREPARATION AND DELIVERY OF OFFICER’S CERTIFICATES AND THE
OBTAINING OF AN OPINION OF COUNSEL AND WITH RESPECT TO ANY REQUESTS BY THE
ISSUER TO THE INDENTURE TRUSTEE TO TAKE ANY ACTION UNDER THE INDENTURE (SECTION
11.1(A));

 


(XXVII)      THE PREPARATION AND DELIVERY OF OFFICER’S CERTIFICATES AND THE
OBTAINING OF OPINIONS OF COUNSEL AND INDEPENDENT CERTIFICATES FOR THE RELEASE OF
PROPERTY FROM THE LIEN OF THE INDENTURE (SECTION 11.1(B) AND SECTION 11.1(C));

 


(XXVIII)     THE PREPARATION AND DELIVERY OF WRITTEN NOTICE TO THE INDENTURE
TRUSTEE, THE ISSUER, THE INSURER AND THE RATING AGENCIES, UPON THE FAILURE OF
THE INDENTURE TRUSTEE TO GIVE SUCH NOTIFICATION, OF THE INFORMATION REQUIRED
PURSUANT TO THE RELATED AGREEMENTS (SECTION 11.4);

 


(XXIX)       THE PREPARATION AND DELIVERY TO THE NOTEHOLDERS AND THE INDENTURE
TRUSTEE OF ANY AGREEMENTS WITH RESPECT TO ALTERNATE PAYMENT AND NOTICE
PROVISIONS (SECTION 11.6);

 


(XXX)        THE RECORDING OF THE INDENTURE, IF APPLICABLE (SECTION 11.14);

 


(XXXI)       THE PREPARATION OF DEFINITIVE NOTES IN ACCORDANCE WITH THE
INSTRUCTIONS OF THE CLEARING AGENCY (SECTION 2.13); AND

 


(XXXII)      THE MONITORING OF THE ISSUER’S OBLIGATIONS TO FURNISH RULE 144A
INFORMATION (SECTION 3.20).

 


(B)           THE ADMINISTRATOR SHALL, FROM ITS OWN FUNDS AND NOT FROM THE FUNDS
OF THE TRUST ESTATE:

 

(i)            comply with its obligations pursuant to Section 6.7(a) of the
Indenture and indemnify the Indenture Trustee, the Custodian and their
respective agents for, and hold them harmless against, any loss, liability or
expense incurred without negligence or bad faith on their part arising out of or
in connection with the acceptance or administration of the transactions
contemplated by the Indenture, including the reasonable costs and expenses of
defending themselves against any claim or liability in connection with the
exercise or performance of any of their powers or duties under the Indenture;
and

 

(ii)           to the extent not promptly paid by the Issuer or the Depositor in
accordance with the Sale and Allocation Agreement or the Trust Agreement as the
case may be (including, without limitation, any obligation of the Issuer or
Depositor, in the event either does not have funds sufficient to make payment on
such obligation), indemnify the Owner Trustee, in its individual capacity and
each of its agents for, and defend and hold them harmless against, any loss,
liability or expense incurred without gross negligence or bad faith on their
part arising out of or in connection with the acceptance or administration of
the transactions contemplated by the Trust Agreement, including, without
limitation, the reasonable costs and expenses of defending themselves against
any claim or liability in connection with the exercise or performance of any of
their powers or duties under the Trust Agreement (the duties of the
Administrator under this paragraph shall survive the resignation or removal of
the Owner Trustee and the Administrator and the termination of this Agreement
and the Trust Agreement).

 

5

--------------------------------------------------------------------------------


 


(C)           ADDITIONAL DUTIES.

 


(I)            IN ADDITION TO THE DUTIES OF THE ADMINISTRATOR SET FORTH ABOVE,
THE ADMINISTRATOR SHALL PERFORM SUCH CALCULATIONS AND SHALL PREPARE OR SHALL
CAUSE THE PREPARATION BY OTHER APPROPRIATE PERSONS OF, AND SHALL EXECUTE ON
BEHALF OF THE ISSUER OR THE OWNER TRUSTEE, ALL SUCH DOCUMENTS, REPORTS, FILINGS,
INSTRUMENTS, CERTIFICATES AND OPINIONS THAT THE ISSUER OR THE OWNER TRUSTEE IS
OBLIGATED TO PREPARE PURSUANT TO THE RELATED AGREEMENTS AND AT THE REQUEST OF
THE OWNER TRUSTEE SHALL TAKE ALL APPROPRIATE ACTION THAT THE ISSUER OR THE OWNER
TRUSTEE IS OBLIGATED TO TAKE PURSUANT TO THE RELATED AGREEMENTS.  IN FURTHERANCE
OF THE FOREGOING, THE OWNER TRUSTEE SHALL, ON BEHALF OF ITSELF AND THE ISSUER,
EXECUTE AND DELIVER TO THE ADMINISTRATOR AND TO EACH SUCCESSOR ADMINISTRATOR
APPOINTED PURSUANT TO THE TERMS HEREOF, ONE OR MORE POWERS OF ATTORNEY
SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO, APPOINTING THE ADMINISTRATOR THE
ATTORNEY-IN-FACT OF THE OWNER TRUSTEE AND THE ISSUER FOR THE PURPOSE OF
EXECUTING ON BEHALF OF THE OWNER TRUSTEE AND THE ISSUER ALL SUCH DOCUMENTS,
REPORTS, FILINGS, INSTRUMENTS, CERTIFICATES AND OPINIONS.  SUBJECT TO SECTION 6
OF THIS AGREEMENT, AND IN ACCORDANCE WITH THE DIRECTIONS OF THE OWNER TRUSTEE,
THE ADMINISTRATOR SHALL ADMINISTER, PERFORM OR SUPERVISE THE PERFORMANCE OF SUCH
OTHER ACTIVITIES IN CONNECTION WITH THE COLLATERAL (INCLUDING THE RELATED
AGREEMENTS) AS ARE NOT COVERED BY ANY OF THE FOREGOING PROVISIONS AND AS ARE
EXPRESSLY REQUESTED BY THE OWNER TRUSTEE AND ARE REASONABLY WITHIN THE
CAPABILITY OF THE ADMINISTRATOR.

 

(ii)           Notwithstanding anything in this Agreement or the Related
Agreements to the contrary, the Administrator shall be responsible for promptly
notifying the Owner Trustee, in writing, in the event that any withholding tax
is imposed on any payment (or allocation of income) by the Issuer to the
Depositor as contemplated in Section 5.2(b) of the Trust Agreement, to the
extent that the Administrator has actual knowledge thereof.  Any such notice
shall specify the amount of any withholding tax required to be withheld pursuant
to such provision.

 

(iii)          The Administrator shall perform the duties of the Administrator
specified in Section 10.2 of the Trust Agreement required to be performed in
connection with the resignation or removal of the Owner Trustee, and any other
duties expressly required to be performed by the Administrator under the Trust
Agreement or any other Related Agreement.

 

(iv)          The Administrator shall perform the duties specified in Section
2.10 of the Trust Agreement required to be performed by the Administrator or the
Owner Trustee in connection with the characterization of the Trust for tax
purposes.

 

(v)           In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Administrator may enter into transactions
or otherwise deal with any of its affiliates; provided, however, that the terms
of any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the Administrator’s opinion, no less
favorable to the Issuer than would be available from unaffiliated parties.

 

6

--------------------------------------------------------------------------------


 


(D)           NON-MINISTERIAL MATTERS.

 

(i)            The Administrator shall not take any action with respect to
matters that, in the reasonable judgment of the Administrator, are
non-ministerial unless the Insurer shall have consented in writing thereto
(unless an Insurer Default has then occurred and is continuing) and within a
reasonable time before the taking of such action the Administrator shall have
notified the Owner Trustee of the proposed action and the Owner Trustee shall
not have withheld consent, which consent shall not be unreasonably withheld or
delayed, or provided an alternative direction.  For the purpose of the preceding
sentence, “non-ministerial” matters shall include, without limitation:

 

(A)          THE AMENDMENT OF OR ANY SUPPLEMENT TO THE INDENTURE;

 

(B)           THE INITIATION OF ANY CLAIM OR LAWSUIT BY THE ISSUER OR THE
COMPROMISE OF ANY ACTION, CLAIM OR LAWSUIT BROUGHT BY OR AGAINST THE ISSUER
(OTHER THAN IN CONNECTION WITH THE COLLECTION OF THE CONTRACTS OR ELIGIBLE
INVESTMENTS);

 

(C)           THE AMENDMENT, CHANGE OR MODIFICATION OF THE RELATED AGREEMENTS;

 

(D)          THE APPOINTMENT OF SUCCESSOR NOTE REGISTRARS, SUCCESSOR PAYING
AGENTS OR SUCCESSOR INDENTURE TRUSTEES PURSUANT TO THE INDENTURE, THE
APPOINTMENT OF SUCCESSOR ADMINISTRATORS OR SUCCESSOR SERVICERS OR THE CONSENT TO
THE ASSIGNMENT BY THE NOTE REGISTRAR, THE PAYING AGENT OR THE INDENTURE TRUSTEE
OF ITS OBLIGATIONS UNDER THE INDENTURE; AND

 

(E)           THE REMOVAL OF THE INDENTURE TRUSTEE.

 


(E)           EXCEPT AS SET FORTH IN SECTION 2(B) OF THIS AGREEMENT AND SECTION
6.7 OF THE INDENTURE, THE ADMINISTRATOR SHALL NOT (I) BE OBLIGATED TO (A) MAKE
ANY PAYMENTS TO THE NOTEHOLDERS UNDER THE RELATED AGREEMENTS OR THE NOTES; OR
(B) MAKE ANY OTHER PAYMENT REQUIRED TO BE MADE BY THE ISSUER UNDER ANY RELATED
AGREEMENT OR THE NOTES, OR (II) TAKE ANY OTHER ACTION THAT THE ISSUER DIRECTS
THE ADMINISTRATOR NOT TO TAKE ON ITS BEHALF, OR WHICH WOULD RESULT IN A
VIOLATION OR BREACH OF THE ISSUER’S COVENANTS, AGREEMENTS OR OBLIGATIONS UNDER
ANY RELATED AGREEMENT.

 


SECTION 3.               RECORDS.  THE ADMINISTRATOR SHALL MAINTAIN APPROPRIATE
BOOKS OF ACCOUNT AND RECORDS RELATING TO SERVICES PERFORMED HEREUNDER, WHICH
BOOKS OF ACCOUNT AND RECORDS SHALL BE ACCESSIBLE FOR INSPECTION BY THE ISSUER,
THE INSURER AND THE DEPOSITOR AT ANY TIME DURING NORMAL BUSINESS HOURS.

 


SECTION 4.               COMPENSATION.  AS COMPENSATION FOR THE PERFORMANCE OF
THE ADMINISTRATOR’S OBLIGATIONS UNDER THIS AGREEMENT, AND AS REIMBURSEMENT FOR
ITS EXPENSES RELATED THERETO, THE ADMINISTRATOR SHALL BE ENTITLED TO $500 PER
MONTH, WHICH COMPENSATION SHALL BE SOLELY AN OBLIGATION OF THE SELLER.

 

7

--------------------------------------------------------------------------------


 


SECTION 5.               ADDITIONAL INFORMATION TO BE FURNISHED TO THE ISSUER. 
THE ADMINISTRATOR SHALL FURNISH TO THE ISSUER OR THE INSURER FROM TIME TO TIME
SUCH ADDITIONAL INFORMATION REGARDING THE COLLATERAL AS THE ISSUER OR THE
INSURER MAY REASONABLY REQUEST.

 


SECTION 6.               INDEPENDENCE OF THE ADMINISTRATOR.  FOR ALL PURPOSES OF
THIS AGREEMENT, THE ADMINISTRATOR SHALL BE AN INDEPENDENT CONTRACTOR AND SHALL
NOT BE SUBJECT TO THE SUPERVISION OF THE ISSUER, INDENTURE TRUSTEE OR THE OWNER
TRUSTEE WITH RESPECT TO THE MANNER IN WHICH IT ACCOMPLISHES THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER.  UNLESS EXPRESSLY AUTHORIZED BY THE ISSUER, THE
ADMINISTRATOR SHALL HAVE NO AUTHORITY TO ACT FOR OR REPRESENT THE ISSUER, THE
INDENTURE TRUSTEE OR THE OWNER TRUSTEE IN ANY WAY AND SHALL NOT OTHERWISE BE
DEEMED AN AGENT OF THE ISSUER, THE INDENTURE TRUSTEE OR THE OWNER TRUSTEE.

 


SECTION 7.               NO JOINT VENTURE.  NOTHING CONTAINED IN THIS AGREEMENT
(A) SHALL CONSTITUTE THE ADMINISTRATOR AND EITHER THE ISSUER, OWNER TRUSTEE OR
THE INDENTURE TRUSTEE AS MEMBERS OF ANY PARTNERSHIP, JOINT VENTURE, ASSOCIATION,
SYNDICATE, UNINCORPORATED BUSINESS OR OTHER SEPARATE ENTITY, (B) SHALL BE
CONSTRUED TO IMPOSE ANY LIABILITY AS SUCH ON ANY OF THEM OR (C) SHALL BE DEEMED
TO CONFER ON ANY OF THEM ANY EXPRESS, IMPLIED OR APPARENT AUTHORITY TO INCUR ANY
OBLIGATION OR LIABILITY ON BEHALF OF THE OTHERS.

 


SECTION 8.               OTHER ACTIVITIES OF ADMINISTRATOR.  NOTHING CONTAINED
IN THIS AGREEMENT SHALL PREVENT THE ADMINISTRATOR OR ITS AFFILIATES FROM
ENGAGING IN OTHER BUSINESSES OR, IN ITS SOLE DISCRETION, FROM ACTING IN A
SIMILAR CAPACITY AS AN ADMINISTRATOR FOR ANY OTHER PERSON OR ENTITY EVEN THOUGH
SUCH PERSON OR ENTITY MAY ENGAGE IN BUSINESS ACTIVITIES SIMILAR TO THOSE OF THE
ISSUER, THE OWNER TRUSTEE OR THE INDENTURE TRUSTEE.

 


SECTION 9.               TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF
ADMINISTRATOR.

 


(A)           THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL THE
TERMINATION OF THE ISSUER, UPON WHICH EVENT THIS AGREEMENT SHALL AUTOMATICALLY
TERMINATE.

 


(B)           FOR SO LONG AS ANY NOTES ARE OUTSTANDING, THE ISSUER SHALL NOT
REMOVE THE ADMINISTRATOR WITHOUT CAUSE UNLESS THE RATING AGENCY CONDITION SHALL
HAVE BEEN SATISFIED IN CONNECTION THEREWITH AND THE INSURER SHALL HAVE CONSENTED
IN WRITING THERETO.

 


(C)           SUBJECT TO SECTIONS 9(E) AND 9(F), THE ADMINISTRATOR MAY RESIGN
ITS DUTIES HEREUNDER, WITH THE PRIOR WRITTEN CONSENT OF THE INSURER, BY
PROVIDING THE ISSUER AND THE INSURER WITH AT LEAST SIXTY (60) DAYS’ PRIOR
WRITTEN NOTICE.

 


(D)           SUBJECT TO SECTIONS 9(E) AND 9(F), THE ISSUER MAY REMOVE THE
ADMINISTRATOR WITHOUT CAUSE WITH PRIOR WRITTEN CONSENT OF THE INSURER BY
PROVIDING THE ADMINISTRATOR WITH AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE.

 


(E)           SUBJECT TO SECTION 9(F), AT THE SOLE OPTION OF THE ISSUER, WITH
PRIOR WRITTEN CONSENT OF THE INSURER, THE ISSUER MAY AND SHALL AT THE DIRECTION
OF THE INSURER, REMOVE THE ADMINISTRATOR IMMEDIATELY UPON WRITTEN NOTICE OF
TERMINATION FROM THE ISSUER TO THE ADMINISTRATOR IF ANY OF THE FOLLOWING EVENTS
SHALL OCCUR AND BE CONTINUING:

 

8

--------------------------------------------------------------------------------


 


(I)            THE ADMINISTRATOR SHALL DEFAULT IN THE PERFORMANCE OF ANY OF ITS
DUTIES UNDER THIS AGREEMENT AND, AFTER NOTICE OF SUCH DEFAULT, SHALL NOT CURE
SUCH DEFAULT WITHIN TEN (10) DAYS (OR, IF SUCH DEFAULT CANNOT BE CURED IN SUCH
TIME, SHALL NOT GIVE WITHIN TEN (10) DAYS SUCH ASSURANCE OF CURE AS SHALL BE
REASONABLY SATISFACTORY TO THE ISSUER AND THE INSURER);

 


(II)           A COURT HAVING JURISDICTION IN THE PREMISES SHALL ENTER A DECREE
OR ORDER FOR RELIEF, AND SUCH DECREE OR ORDER SHALL NOT HAVE BEEN VACATED WITHIN
SIXTY (60) DAYS, IN RESPECT OF THE ADMINISTRATOR IN ANY INVOLUNTARY CASE UNDER
ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT OR APPOINT A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN,
SEQUESTRATOR OR OTHER SIMILAR OFFICIAL FOR THE ADMINISTRATOR OR ANY SUBSTANTIAL
PART OF ITS PROPERTY OR ORDER THE WINDING-UP OR LIQUIDATION OF ITS AFFAIRS; OR

 


(III)          THE ADMINISTRATOR SHALL COMMENCE A VOLUNTARY CASE UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, SHALL CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE
UNDER ANY SUCH LAW, SHALL CONSENT TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL FOR THE
ADMINISTRATOR OR ANY SUBSTANTIAL PART OF ITS PROPERTY, SHALL CONSENT TO THE
TAKING OF POSSESSION BY ANY SUCH OFFICIAL OF ANY SUBSTANTIAL PART OF ITS
PROPERTY, SHALL MAKE ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
SHALL FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE.

 

If any of the events specified in clauses (ii) or (iii) of this Section 9(e)
shall occur, the Administrator shall give written notice thereof to the Issuer,
the Insurer and the Indenture Trustee within seven (7) days after the occurrence
of such event.

 


(F)            NO RESIGNATION OR REMOVAL OF THE ADMINISTRATOR SHALL BE EFFECTIVE
UNTIL (I) A SUCCESSOR ADMINISTRATOR ACCEPTABLE TO THE INSURER SHALL HAVE BEEN
APPOINTED BY THE ISSUER AND (II) SUCH SUCCESSOR ADMINISTRATOR SHALL HAVE AGREED
IN WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT IN THE SAME MANNER AS THE
ADMINISTRATOR IS BOUND HEREUNDER.

 


(G)           THE APPOINTMENT OF ANY SUCCESSOR ADMINISTRATOR SHALL BE EFFECTIVE
ONLY AFTER SATISFACTION OF THE RATING AGENCY CONDITION WITH RESPECT TO THE
PROPOSED APPOINTMENT.

 


SECTION 10.             ACTION UPON TERMINATION, RESIGNATION OR REMOVAL. 
PROMPTLY UPON THE EFFECTIVE DATE OF TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTION 9(A), THE RESIGNATION OF THE ADMINISTRATOR PURSUANT TO SECTION 9(C) OR
THE REMOVAL OF THE ADMINISTRATOR PURSUANT TO SECTION 9(D) OR (E), THE
ADMINISTRATOR SHALL BE ENTITLED TO BE PAID FROM THE SELLER ALL FEES AND
REIMBURSABLE EXPENSES ACCRUING TO IT TO THE DATE OF SUCH TERMINATION,
RESIGNATION OR REMOVAL PURSUANT TO SECTION 4.  THE ADMINISTRATOR SHALL FORTHWITH
UPON SUCH TERMINATION PURSUANT TO SECTION 9(A) DELIVER TO THE ISSUER ALL
PROPERTY AND DOCUMENTS OF OR RELATING TO THE COLLATERAL THEN IN THE CUSTODY OF
THE ADMINISTRATOR.  IN THE EVENT OF THE RESIGNATION OF THE ADMINISTRATOR
PURSUANT TO SECTION 9(C) OR THE REMOVAL OF THE ADMINISTRATOR PURSUANT TO SECTION
9(D) OR (E), THE ADMINISTRATOR SHALL COOPERATE WITH THE ISSUER AND TAKE ALL
REASONABLE STEPS REQUESTED BY THE ISSUER TO ASSIST THE ISSUER IN MAKING AN
ORDERLY TRANSFER OF THE DUTIES OF THE ADMINISTRATOR.

 

9

--------------------------------------------------------------------------------


 


SECTION 11.             NOTICES.  ALL DEMANDS, NOTICES AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING, PERSONALLY DELIVERED, SENT BY
TELECOPIER, OVERNIGHT COURIER OR MAILED BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON RECEIPT (I) IN THE
CASE OF THE ISSUER, TO THE FIRST INVESTORS AUTO OWNER TRUST 2006-A C/O THE OWNER
TRUSTEE AT THE FOLLOWING ADDRESS:  WELLS FARGO DELAWARE TRUST COMPANY, 919 NORTH
MARKET STREET, SUITE 700, WILMINGTON, DELAWARE 19801, ATTENTION: CORPORATE TRUST
ADMINISTRATION, (II) IN THE CASE OF THE ADMINISTRATOR, AT THE FOLLOWING ADDRESS:
675 BERING DRIVE, SUITE 710, HOUSTON, TEXAS 77057 ATTENTION: BENNIE H. DUCK,
TREASURY DEPARTMENT, (III) IN THE CASE OF THE INDENTURE TRUSTEE, AT THE
FOLLOWING ADDRESS: SIXTH STREET AND MARQUETTE AVENUE MAC N9311-161, MINNEAPOLIS,
MINNESOTA 55479, ATTENTION: CORPORATE TRUST SERVICES - ASSET-BACKED
ADMINISTRATION, CORPORATE TRUST AND AGENCY GROUP - STRUCTURED FINANCE, AND (IV)
IN THE CASE OF THE INSURER, AT THE FOLLOWING ADDRESS: 113 KING STREET, ARMONK,
NEW YORK 10504, ATTENTION: INSURED PORTFOLIO MANAGEMENT, STRUCTURED FINANCE, OR,
IN EACH CASE, TO SUCH OTHER ADDRESS AS ANY PARTY SHALL HAVE PROVIDED TO THE
OTHER PARTIES IN WRITING.

 


SECTION 12.             AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED FROM TIME TO
TIME BY THE ISSUER, THE ADMINISTRATOR AND THE INDENTURE TRUSTEE, WITH THE PRIOR
WRITTEN CONSENT OF THE INSURER AND THE OWNER TRUSTEE BUT WITHOUT THE CONSENT OF
THE NOTEHOLDERS AND THE DEPOSITOR, FOR THE PURPOSE OF ADDING ANY PROVISIONS TO
OR CHANGING IN ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS OF THIS AGREEMENT
OR OF MODIFYING IN ANY MANNER THE RIGHTS OF THE NOTEHOLDERS; PROVIDED, HOWEVER,
THAT SUCH AMENDMENT SHALL NOT, AS SET FORTH IN AN OPINION OF COUNSEL
SATISFACTORY TO THE INDENTURE TRUSTEE AND THE OWNER TRUSTEE, MATERIALLY AND
ADVERSELY AFFECT THE INTEREST OF ANY NOTEHOLDER.  THIS AGREEMENT MAY ALSO BE
AMENDED FROM TIME TO TIME BY THE ISSUER, THE ADMINISTRATOR AND THE INDENTURE
TRUSTEE, WITH THE PRIOR WRITTEN CONSENT OF THE OWNER TRUSTEE, THE INSURER AND
THE HOLDERS OF NOTES EVIDENCING AT LEAST 51% OF THE CLASS A NOTE BALANCE, FOR
THE PURPOSE OF ADDING ANY PROVISIONS TO OR CHANGING IN ANY MANNER OR ELIMINATING
ANY OF THE PROVISIONS OF THIS AGREEMENT OR OF MODIFYING IN ANY MANNER THE RIGHTS
OF THE NOTEHOLDERS; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT MAY (I) INCREASE
OR REDUCE IN ANY MANNER THE AMOUNT OF, OR ACCELERATE OR DELAY THE TIMING OF,
COLLECTIONS OF PAYMENTS ON CONTRACTS OR DISTRIBUTIONS THAT ARE REQUIRED TO BE
MADE FOR THE BENEFIT OF THE NOTEHOLDERS OR (II) REDUCE THE AFORESAID PERCENTAGE
OF THE HOLDERS OF NOTES WHICH ARE REQUIRED TO GIVE PRIOR WRITTEN CONSENT TO ANY
SUCH AMENDMENT, WITHOUT THE CONSENT OF THE INSURER AND THE HOLDERS OF ALL THE
OUTSTANDING NOTES.  NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATOR MAY NOT
AMEND THIS AGREEMENT WITHOUT THE CONSENT OF THE SELLER, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD.

 


SECTION 13.             SUCCESSORS AND ASSIGNS.  THIS AGREEMENT MAY NOT BE
ASSIGNED BY THE ADMINISTRATOR UNLESS SUCH ASSIGNMENT IS PREVIOUSLY CONSENTED TO
IN WRITING BY THE ISSUER, THE OWNER TRUSTEE, THE INDENTURE TRUSTEE AND THE
INSURER (IF AN INSURER DEFAULT HAS NOT OCCURRED AND IS NOT CONTINUING) AND THE
RATING AGENCY CONDITION HAS BEEN SATISFIED WITH RESPECT TO SUCH ASSIGNMENT.  AN
ASSIGNMENT WITH SUCH CONSENT AND SATISFACTION, IF ACCEPTED BY THE ASSIGNEE,
SHALL BIND THE ASSIGNEE HEREUNDER IN THE SAME MANNER AS THE ADMINISTRATOR IS
BOUND HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE ASSIGNED
BY THE ADMINISTRATOR WITHOUT THE CONSENT OF THE ISSUER, THE INDENTURE TRUSTEE OR
THE OWNER TRUSTEE TO A CORPORATION OR OTHER ORGANIZATION THAT IS A SUCCESSOR (BY
MERGER, CONSOLIDATION OR PURCHASE OF ASSETS) TO THE ADMINISTRATOR; PROVIDED,
HOWEVER, THAT SUCH SUCCESSOR ORGANIZATION EXECUTES AND DELIVERS TO THE ISSUER,
THE INSURER, THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE AN AGREEMENT IN WHICH
SUCH CORPORATION OR OTHER ORGANIZATION AGREES TO BE BOUND HEREUNDER BY THE TERMS
OF SUCH ASSIGNMENT

 

10

--------------------------------------------------------------------------------


 

in the same manner as the Administrator is bound hereunder.  Subject to the
foregoing, this Agreement shall bind any successors or assigns of the parties
hereto.

 


SECTION 14.             GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 


SECTION 15.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF
WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.

 


SECTION 16.             SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL
BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY, AND ENFORCEABILITY
OF THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED
OR IMPAIRED THEREBY.

 


SECTION 17.             NOT APPLICABLE TO FIRST INVESTORS FINANCIAL SERVICES,
INC. IN OTHER CAPACITIES.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY OBLIGATION
FIRST INVESTORS FINANCIAL SERVICES, INC. HAS IN ANY OTHER CAPACITY.

 


SECTION 18.             LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE
TRUSTEE.

 


(A)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS
AGREEMENT HAS BEEN SIGNED BY THE OWNER TRUSTEE NOT IN ITS INDIVIDUAL CAPACITY
BUT SOLELY IN ITS CAPACITY AS OWNER TRUSTEE OF THE ISSUER, AND IN NO EVENT SHALL
THE OWNER TRUSTEE IN ITS INDIVIDUAL CAPACITY HAVE ANY LIABILITY FOR THE
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS OF THE
ISSUER HEREUNDER OR IN ANY OF THE CERTIFICATES, NOTICES OR AGREEMENTS DELIVERED
PURSUANT HERETO OR CONTEMPLATED HEREBY, AS TO ALL OF WHICH RECOURSE SHALL BE HAD
SOLELY TO THE ASSETS OF THE ISSUER.  FOR ALL PURPOSES OF THIS AGREEMENT, THE
OWNER TRUSTEE (AS SUCH AND IN ITS INDIVIDUAL CAPACITY) SHALL BE SUBJECT TO, AND
ENTITLED TO THE BENEFITS OF, THE TRUST AGREEMENT.

 


(B)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS
AGREEMENT HAS BEEN COUNTERSIGNED BY THE INDENTURE TRUSTEE NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS INDENTURE TRUSTEE, AND IN NO EVENT SHALL THE INDENTURE
TRUSTEE IN ITS INDIVIDUAL CAPACITY HAVE ANY LIABILITY FOR THE REPRESENTATIONS,
WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS OF THE ISSUER HEREUNDER
OR IN ANY OF THE CERTIFICATES, NOTICES OR AGREEMENTS DELIVERED PURSUANT HERETO,
AS TO ALL OF WHICH RECOURSE SHALL BE HAD SOLELY TO THE ASSETS OF THE ISSUER.

 


SECTION 19.             THIRD-PARTY BENEFICIARY.  THE OWNER TRUSTEE, IN ITS
INDIVIDUAL CAPACITY, AND THE INSURER ARE EACH A THIRD-PARTY BENEFICIARY OF THIS
AGREEMENT AND EACH IS ENTITLED TO THE RIGHTS AND BENEFITS HEREUNDER AND MAY
ENFORCE THE PROVISIONS HEREOF AS IF IT WERE A PARTY HERETO.

 


SECTION 20.             SUCCESSOR SERVICER AND ADMINISTRATOR.  THE ADMINISTRATOR
SHALL UNDERTAKE, AS PROMPTLY AS POSSIBLE AFTER THE GIVING OF NOTICE OF
TERMINATION TO THE SERVICER OF THE SERVICER’S RIGHTS AND POWERS PURSUANT TO
SECTION 5.02 OF THE SERVICING AGREEMENT, TO ENFORCE THE PROVISIONS OF SUCH
SECTION 5.02 WITH RESPECT TO THE APPOINTMENT OF A SUCCESSOR SERVICER.  SUCH
SUCCESSOR SERVICER SHALL, UPON COMPLIANCE WITH SECTION 5.02 OF THE SERVICING
AGREEMENT, BECOME THE

 

11

--------------------------------------------------------------------------------


 

successor Administrator hereunder; provided, however, that if the Indenture
Trustee shall become such successor Administrator, the Indenture Trustee shall
not be required to perform any obligations or duties or conduct any activities
as successor Administrator that would be prohibited by law and not within the
banking and trust powers of the Indenture Trustee.  In such event, the Indenture
Trustee may appoint a sub-administrator acceptable to the Insurer to perform
such obligations and duties.

 


SECTION 21.             NONPETITION COVENANTS.

 


(A)           NOTWITHSTANDING ANY PRIOR TERMINATION OF THIS AGREEMENT, THE
SELLER, THE ADMINISTRATOR, THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE SHALL
NOT, ACQUIESCE, PETITION OR OTHERWISE INVOKE KNOWINGLY OR INTENTIONALLY CAUSE OR
ENCOURAGE THE ISSUER OR THE DEPOSITOR OR ANY OTHER PERSON TO INVOKE THE PROCESS
OF ANY COURT OR GOVERNMENT AUTHORITY FOR THE PURPOSE OF COMMENCING OR SUSTAINING
A CASE AGAINST THE ISSUER OR THE DEPOSITOR UNDER ANY FEDERAL OR STATE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAW OR APPOINTING A RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL OF THE
ISSUER OR THE DEPOSITOR OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR ORDERING THE
WINDING UP OR LIQUIDATION OF THE AFFAIRS OF THE ISSUER OR THE DEPOSITOR.

 


(B)           NOTWITHSTANDING ANY PRIOR TERMINATION OF THIS AGREEMENT, THE
ISSUER, THE ADMINISTRATOR, THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE SHALL
NOT, ACQUIESCE, PETITION OR OTHERWISE INVOKE KNOWINGLY OR INTENTIONALLY CAUSE OR
ENCOURAGE THE SELLER TO INVOKE THE PROCESS OF ANY COURT OR GOVERNMENT AUTHORITY
FOR THE PURPOSE OF COMMENCING OR SUSTAINING A CASE AGAINST THE SELLER UNDER ANY
FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW OR APPOINTING A RECEIVER,
LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL
OF THE SELLER OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR ORDERING THE WINDING
UP OR LIQUIDATION OF THE AFFAIRS OF THE SELLER.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Administration Agreement
to be duly executed by their respective officers, thereunto duly authorized, all
as of the day and year first above written.

 

 

 

FIRST INVESTORS AUTO OWNER TRUST 2006-A

 

 

 

By:

WELLS FARGO DELAWARE TRUST
COMPANY not in its individual capacity but solely
as Owner Trustee

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

WELLS FARGO BANK, NATIONAL
ASSOCIATION not in its individual capacity but
solely as Indenture Trustee

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC.

 

as Administrator

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Administration Agreement Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF POWER OF ATTORNEY

 

SPECIAL AND LIMITED POWER OF ATTORNEY

 

January 26, 2006

 

Reference is made to (i) the Contribution Agreement, dated as of January 26,
2006 by and between First Investors Financial Services, Inc. (“FIFS”) and First
Investors Auto Funding Corporation (the “Depositor”), (ii) the Sale and
Allocation Agreement, dated as of January 26, 2006, by and among First Investors
Servicing Corporation, the Depositor, Wells Fargo Bank, National Association
(the “Indenture Trustee”) and First Investors Auto Owner Trust 2006-A (the
“Issuer”), (iii) the Indenture, dated as of January 26, 2006, by and between the
Indenture Trustee and the Issuer and (iv) the Administration Agreement (the
“Administration Agreement”), dated as of January 26, 2006, by and among the
Issuer, FIFS, as Administrator and the Indenture Trustee.  All capitalized terms
used herein but not defined herein shall have the meanings given such terms in
the Administration Agreement.

 

Wells Fargo Delaware Trust Company, a Delaware limited purpose trust company,
not in its individual capacity but solely as owner trustee of the Issuer (the
“Owner Trustee”) hereby makes, constitutes and appoints FIFS, as Administrator
under the Administration Agreement, acting through one or more of its duly
authorized officers, the true and lawful attorney in fact for the Owner Trustee,
and FIFS is hereby authorized and empowered in the name, place and stead of the
Owner Trustee to take any and all steps required to be performed by the Owner
Trustee pursuant to Section 2(c)(i) of the Administration Agreement, including
execution of certificates of title or any other documents in the name and stead
of the Owner Trustee.  The foregoing power of attorney is for the limited
purpose of enabling FIFS to comply with Section 2(c)(i) of the Administration
Agreement and shall be effective only so long as the Administration Agreement is
in full force and effect.

 

FIFS is authorized to delegate said power of attorney to any person or persons
it deems appropriate, but only for the limited purposes set forth herein and in
accordance with the Administration Agreement.

 

For value received, the receipt and sufficiency of which is hereby acknowledged,
the undersigned for and on behalf of the Owner Trustee does hereby intend that
this power of attorney be coupled with an interest, and declares this power of
attorney to be irrevocable by the Owner Trustee or otherwise, renouncing all
right to revoke this power or to appoint any other person to perform any of the
acts enumerated herein.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Special and Limited Power of Attorney has been executed
as of the date and year first above written.

 

 

 

WELLS FARGO DELAWARE TRUST
COMPANY, not in its individual capacity
but solely as Owner Trustee of the Issuer

 

 

 

By:

 

 

 

Name:

 

Title:

 

STATE OF

 

 

COUNTY OF

 

 

 

On the       day of January, 2006, before me personally appeared and came
              , to me known to be the person who executed the foregoing
instrument and who, being duly sworn by me, did depose and day that he has an
office at 919 North Market Street, Suite 700, Wilmington, DE 19801; that he is
the                   of Wells Fargo Delaware Trust Company, the limited purpose
trust company which executed the foregoing instrument; that (s)he signed his/her
name thereto by authority of said limited purpose trust company.

 

 

 

 

 

 

Notary Public

 

 

 

My commission expires:

 

--------------------------------------------------------------------------------